                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Arthur Lee Sanford,                               )
      Petitioner,                                 )
                                                  )
V.                                                )           l:18cv303(LMB/TCB)
                                                  )
Harold W.Clarke,                                  )
      Respondent.                                 )

                                   MEMORANDUM OPINION


        Arthur Lee Sanford, a Virginia inmate proceeding pro sq, has filed a petition for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his conviction

for second degree murder in the Circuit Court for the City ofNewport News. Before the Court is

respondent's Motion to Dismiss the petition [Dkt. No. 7], to which petitioner has filed a

response. [Dkt. No. 12] For the following reasons, the Motion to Dismiss will be granted.

                                          I. Background

        Following ajury trial, Sanford was convicted on January 11,2013,and received a

sentence offorty(40) years incarceration. Case No. CRl 1000078-00. In the Final Order he

issued in Sanford's state habeas corpus petition, the trial judge described the facts underlying the

conviction as follow:^

               On December 3, 2003,Petitioner was living in an apartment with
               his girlfriend. Towanna Brinkley.[FN] Dawn Uzzle, who lived in
               an adjacent apartment,saw and heard Petitioner and Brinkley
               return home during the afternoon or early evening hours. At
               approximately 5:30 p.m., Uzzle heard a series ofloud thumps and
               the muffled screaming of a woman. At the same time, another


       ^Because a federal court on habeas review ofa state conviction must defer to findings offact
made by state trial and appellate courts, 28 U.S.C. § 2254(d), it is appropriate to look to the state
court's recitation ofthe salient facts. The Supreme Court of Virginia refused further review ofthe
Final Order without comment; therefore, the trial court's reasoning is imputed to it. S^ Ylst v.
Nunnemaker. 501 U.S. 797,803(1991).
